Citation Nr: 0413543	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  97-33 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical muscle 
strain.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for cervicitis.

5.  Entitlement to service connection for left ovarian cyst.

6.  Entitlement to service connection for anemia.

7.  Entitlement to a higher evaluation for service-connected 
left pterional craniotomy aneurysm repair with short term 
memory loss and left temporal bony deformity.  

8.  Entitlement to a higher evaluation for service-connected 
chondromalacia, left knee.  

9.  Entitlement to a higher evaluation for service-connected 
chondromalacia, right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's claims of 
entitlement to service connection for cervical muscle strain, 
sinusitis, bronchitis, left ovarian cyst, cervicitis and 
anemia, and which granted service connection for left 
pterional craniotomy aneurysm repair with short term memory 
loss and left temporal bony deformity, evaluated as 10 
percent disabling, and bilateral chondromalacia of the knees, 
evaluated as 0 percent disabling.  The veteran has appealed 
the service connection issues, as well as the issues of 
entitlement to higher evaluations for her left pterional 
craniotomy aneurysm repair with short term memory loss and 
left temporal bony deformity, and bilateral chondromalacia of 
the knees.  



FINDINGS OF FACT

1.  The veteran does not have cervical muscle strain that is 
related to her service.
 
2.  The veteran does not have sinusitis that is related to 
her service.

3.  The veteran does not have bronchitis that is related to 
her service.

4.  The veteran does not have a left ovarian cyst that is 
related to her service. 

5.  The veteran does not have cervicitis that is related to 
her service.

6.  The veteran does not have anemia that is related to her 
service; primary anemia was not manifest to a compensable 
degree within one year of separation from service.

7.  The veteran's left pterional craniotomy aneurysm repair 
with short term memory loss and left temporal bony deformity 
is productive of subjective complaints of memory loss, a 
cognitive examination resulting in a score 28/30 with a 1/3 
recall in five minutes, and an otherwise intact cognitive 
examination.

8.  The veteran's service-connected chondromalacia, left 
knee, is productive of subjective reports of symptoms that 
include pain, weakness and loss of balance; her left knee is 
shown to have a full range of motion, and is not shown to be 
productive of slight recurrent subluxation or lateral 
instability.  

9.  The veteran's service-connected chondromalacia, right 
knee, is productive of subjective reports of symptoms that 
include pain, weakness and loss of balance; her right knee is 
shown to have a full range of motion, and is not shown to be 
productive of slight recurrent subluxation or lateral 
instability.  




CONCLUSIONS OF LAW

1.  Cervical muscle strain was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2003).

2.  Sinusitis was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).

3.  Bronchitis was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).

4.  A left ovarian cyst was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).

5.  Cervicitis was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).

6.  Anemia was not incurred as a result of the veteran's 
service; primary anemia may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).

7.  The criteria for a rating in excess of 10 percent for 
left pterional craniotomy aneurysm repair with short term 
memory loss and left temporal bony deformity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8009 (2003).  

8.  The criteria for a compensable rating for service-
connected chondromalacia, left knee, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.7, 4.40-4.46, 4.71a, Diagnostic Codes 5003, 
5014, 5257, 5260, 5261 (2003).  

9.  The criteria for a compensable rating for service-
connected chondromalacia, right knee, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.7, 4.40-4.46, 4.71a, Diagnostic Codes 5003, 
5014, 5257, 5260, 5261 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  Background

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.  In addition, 
certain diseases, to include primary anemia, manifest to a 
compensable degree within one year after service discharge 
may be presumptively service connected.  See 38 C.F.R. §§ 
3.307, 3.309 (2003).

The veteran's service medical records show the following: in 
July 1977, she was treated for respiratory complaints, the 
assessment was rule out mononucleosis and pneumonia (neither 
of these diagnoses were ever subsequently confirmed); in 
August 1979, she was treated for abdominal pain and bleeding, 
the assessment was DUB (dysfunctional uterine bleeding); in 
November 1981, she was treated for cervicitis; in March 1983, 
she was treated for cervical muscle strain after she was 
involved in a motor vehicle accident; in September 1985, she 
underwent a primary cesarean, low transverse uterine 
incision; in March 1986, she was treated for a UTI (urinary 
tract infection); in August 1983 and March 1987, she was 
treated for a URI (upper respiratory infection); in June 
1986, she was treated for a probable left ovarian cyst; in 
September 1987, she was treated for acute bronchitis; in 
January 1989, she was treated for cervicitis; in November 
1989, the veteran was treated for complaints that included 
neck pain after she was involved in a motor vehicle accident; 
the assessments included mild cervical neck strain; in 
January 1990, she was treated for abdominal pain, and she was 
noted to be pregnant; the assessment was "lower abdominal 
discomfort unknown etiology doubt labor"; in April 1990, she 
was treated for anemia; an X-ray report for the sinuses, 
dated in May 1992, was normal; in September 1992, the veteran 
was treated for sinus symptoms, and the diagnosis was 
maxillary sinusitis; in January 1995, she was treated for 
back pain, with assessments that included mild anemia.  

Also during her service, reports from Alameda Hospital, and 
the Naval Hospital in Oakland, California, dated in 1994, 
show that the veteran was admitted for a subarachnoid 
hemorrhage and that she underwent a craniotomy with aneurysm 
clipping (aneursymectomy).  

The veteran's separation examination report, date in March 
1997, shows that her sinuses, lungs, neck, abdomen, and G-U 
(genitourinary) systems were clinically evaluated as normal.  
An accompanying "report of medical history" shows that the 
veteran denied a history of nose trouble, sinusitis, and 
asthma.  The veteran also complained of "shortness of breath 
when I get excited sometimes," and the report notes a 
history of shortness of breath and chest pain with SAH 
(subarachnoid hemorrhage) in January 1994, with no 
recurrence.  Another report, also dated in March 1997, shows 
that she was noted to have a left temporal bony deformity 
status post aneurysm repair, and that she was considering 
plastic surgery.  

As for the post-service medical evidence, reports from the 
Naval Hospital in Jacksonville, Florida, dated between 1998 
and 2000, show that in March 1999, the veteran was treated 
for pain.  The assessment was probable right ovarian cyst.  

A VA genitourinary examination report, dated in August 2000, 
shows that the assessment was that the veteran had a 
neurogenic bladder dysfunction secondary to previous cranial 
surgery.  

A VA neurological examination report, dated in August 2000, 
shows that the examiner noted that although the veteran's VA 
Form 2507 indicated that the veteran was having cervical 
muscle strain, "the patient denies any difficulties with her 
neck in the past or at the present time."  The veteran 
stated, "I just have a stiff neck every now and then."  The 
examiner noted that there was no history of a neck injury and 
that the veteran could not recall ever having been treated 
for neck symptoms during service.  There was no relevant 
diagnosis.  

A report from Bruce A. Hartwig, M.D., dated in August 2000, 
shows that the veteran complained of headaches with 
occasional neck pain.  Dr. Hartwig noted that the veteran 
reported that she did not recall any specific cervical 
injury.  On examination, there was a full range of motion, 
although there was some tenderness along the left cervical 
paraspinal region.  There was no relevant diagnosis.  

A VA pulmonary function test report, dated in September 2000, 
notes that possible early obstructive pulmonary impairment 
was suggested by reduced values.  The report states that this 
finding can be due to a mild degree of small airway disease 
and/or the earliest states of emphysema.  

A VA gynecological examination report, dated in November 
2001, shows that the impressions included chronic nonspecific 
cervicitis, mild and asymptomatic, and chronic 
urethrotrigonitis with urethral stenosis.  The examiner noted 
that the veteran's entire file had been reviewed, and that 
nothing of a contributory history was found.  

A VA hemic disorder examination report, dated in June 2003, 
shows that the diagnosis was history of anemia, noting that 
lab reports revealed minimal normocytic normochromic anemia 
of unknown etiology.  


B.  Analysis

1.  Cervical Muscle Strain

With regard to the claim for cervical muscle strain, the 
veteran was treated for cervical muscle strain in March 1983 
and November 1989.  These were apparently acute conditions, 
as evidenced by the lack of treatment between 1983 and 
November 1989, and from November 1989 until separation from 
service (i.e, during the veteran's (approximately) eight 
remaining years of service), as well as the lack of any 
relevant findings on her separation examination report.  Thus 
a chronic condition is not shown during service.  In 
addition, neither Dr. Hartwig's August 2000 report, nor the 
August 2000 VA neurological examination report, show that the 
veteran has the claimed condition.  In summary, there is no 
competent evidence of record showing that the veteran 
currently has cervical muscle strain (or that any such 
disorder can be linked to service activities).  The veteran 
has therefore failed to satisfy the initial element of a 
service connection claim.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998) (holding that under 38 U.S.C.A. §§ 1110 and 
1131, an appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  In light of the evidence and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of service 
connection for cervical muscle strain.  

2.  Sinusitis

With regard to the claim for sinusitis, an X-ray report for 
the sinuses, dated in May 1992, was normal; in September 
1992, the veteran was treated for sinus symptoms, and the 
diagnosis was maxillary sinusitis.  This was apparently an 
acute condition, as evidenced by the lack of subsequent 
treatment during the veteran's (approximately) 41/2 years of 
remaining service, and the lack of any relevant findings on 
her separation examination report.  Thus a chronic condition 
is not shown during service.  In addition, there is no 
competent evidence of record showing that the veteran 
currently has sinsusitis (or that any such disorder can be 
linked to service activities), and the veteran has therefore 
failed to satisfy the initial element of a service-connection 
claim.  Gilpin.  In light of the evidence and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of service 
connection for sinusitis.  

3.  Bronchitis

With regard to the claim for bronchitis, in September 1987, 
she was treated for "acute bronchitis."  This was 
apparently an acute condition, as evidenced by the diagnosis 
itself, as well as the lack of subsequent treatment during 
the veteran's (approximately) 10 remaining years of service, 
and the lack of any relevant findings on her separation 
examination report.  In addition, there is no competent 
evidence of record showing that the veteran currently has 
bronchitis (or that bronchitis is related to her service).  
The veteran has therefore failed to satisfy the initial 
element of a service-connection claim.  Gilpin.  In light of 
the evidence and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim for service connection for 
bronchitis.  

4.  Cervicitis

The veteran was treated for cervicitis in March 1983 and 
January 1989.  These were apparently acute conditions, as 
evidenced by the lack of treatment between March 1983 and 
January 1989, and from January 1989 until separation from 
service (i.e., no subsequent treatment during the veteran's 
(approximately) eight remaining years of service), as well as 
the lack of any relevant findings on her separation 
examination report.  In addition, there is no competent 
evidence of record showing that cervicitis can be linked to 
service.  In this regard, the first post-service medical 
evidence of this condition is found in the November 2001 VA 
gynecological examination report, which shows that the 
impressions included chronic nonspecific cervicitis, mild and 
asymptomatic.  This is approximately four years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the 
examiner noted that the veteran's entire file had been 
reviewed, and that "nothing of a contributory history was 
found."  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.  

5.  Left Ovarian Cyst

In June 1986, the veteran was treated for a probable left 
ovarian cyst.  This was apparently an acute condition, as 
evidenced by the lack of subsequent verification of this 
diagnosis, the lack of treatment for this condition during 
the veteran's (approximately) 10 remaining years of service, 
and the lack of any relevant findings on her separation 
examination report.  Thus a chronic condition is not shown 
during service.  As for the post-service medical evidence, a 
"probable" right ovarian cyst was noted in March 1999 
(there is no record that this was ever confirmed).  A left 
ovarian cyst was not diagnosed in the November 2001 VA 
examination report, nor is there any competent evidence of 
record showing that the veteran currently has a left ovarian 
cyst (or that a left ovarian cyst can be linked to service).  
The veteran has therefore failed to satisfy the initial 
element of a service-connection claim.  Gilpin.  In light of 
the evidence and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim for service connection for a 
left ovarian cyst.  

6.  Anemia

The veteran's service medical records show treatment for 
anemia in April 1990, and that anemia was noted in a report 
dated in January 1995.  These were apparently acute 
conditions, as evidenced by the lack of treatment for this 
condition between 1990 and 1995, as well as the lack of 
treatment from January 1995 until separation from service 
(i.e., the lack of treatment during the veteran's 
(approximately) two remaining years of service), as well as 
the lack of any relevant findings on her separation 
examination report.  In addition, there is no competent 
evidence of record showing that anemia can be linked to 
service.  In this regard, the first post-service medical 
evidence of anemia is found in the June 2003 VA hemic 
disorder examination report, which notes minimal normocytic 
normochromic anemia.  This is approximately six years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  Maxson.  
Furthermore, the examiner noted that the veteran's anemia was 
of "unknown etiology."  Finally, there is no competent 
evidence to show that primary anemia became manifest to a 
compensable degree within one year after service discharge.  
See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, 
and that the claim must be denied.  

7.  Conclusion

The Board has considered the veteran's written testimony 
submitted in support of her arguments that she has the 
claimed disorders as a result of her service.  To the extent 
that the veteran's statements may be intended to represent 
evidence of continuity of symptomatology, without more her 
statements are not competent evidence of a diagnosis or a 
nexus between the claimed conditions and her service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claims for service 
connection must be denied.  

II.  Higher Evaluations

The veteran has appealed the issue of entitlement to higher 
evaluations for her left pterional craniotomy aneurysm repair 
with short-term memory loss and left temporal bony deformity, 
and her bilateral chondromalacia of the knees.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present levels of 
disability which are of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

A.  Left Pterional Craniotomy Aneurysm Repair

The veteran has appealed the issue of entitlement to a higher 
evaluation for her left pterional craniotomy aneurysm repair 
with short-term memory loss and left temporal bony deformity.  

The RO has evaluated the veteran's left pterional craniotomy 
aneurysm repair with short term memory loss and left temporal 
bony deformity as 10 percent disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8009.  Under DC 8009, a rating 
of 100 percent is provided for six months for brain vessel 
hemorrhage.  Thereafter, residuals are rated at a minimum of 
10 percent.  A note following Diagnostic Codes 8000 through 
8025 indicates that it is required for the minimum rating for 
residuals that there be ascertainable residuals.  
Determinations as to the presence of residuals not capable of 
objective verification, i.e., headaches, dizziness, 
fatigability, must be approached on the basis of the 
diagnosis recorded; subjective residuals will be accepted 
when consistent with the disease and not more likely 
attributable to other disease or no disease.  The note 
further provides that it is of exceptional importance that 
when ratings in excess of prescribed minimum ratings are 
assigned, the diagnostic codes utilized as bases of 
evaluation be cited, in addition to the codes identifying the 
diagnoses.  

In this case, the Board first notes that in addition to left 
pterional craniotomy aneurysm repair with short term memory 
loss and left temporal bony deformity, service connection is 
currently in effect for a number of disabilities that 
include: headaches, evaluated as 30 percent disabling, and 
anxiety/depression, evaluated as 10 percent disabling, and 
neurogenic bladder dysfunction, evaluated as 10 percent 
disabling.  Service connection is also in effect for 
hypertension, evaluated as 10 percent disabling, and 
bilateral chondromalacia, evaluated as noncompensable.  

It is essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2003).  In 
this case, reports from the Alameda Hospital, and the Naval 
Hospital in Oakland, California, dated in 1994, show that the 
veteran was admitted for a subarachnoid hemorrhage and that 
she underwent a craniotomy with aneurysm clipping 
(aneursymectomy).  The veteran's separation examination 
report, date in March 1997, shows that her psychiatric and 
neurological systems were clinically evaluated as normal.  An 
accompanying "report of medical history" shows that the 
veteran reported a history of symptoms that included 
"dizziness or fainting spells," "frequent or severe 
headache," head injury, "nervous trouble of any sort," and 
"periods of unconsciousness."  She denied a history of 
paralysis, "epilepsy or fits," and "depression or 
excessive worry."  She also reported a history of "cramps 
in the legs (?) in cold or wet weather and sometimes they 
give way" "indent of face left side result from brain opps 
said Dr." and "nervousness due to blood pressure staying 
normal."  The portion of the report titled "physician's 
summary" notes a history of migraine headaches, dizziness 
prior to brain aneurysm and surgery (SAH) and aneurysm repair 
in January 1994.  See also August 1996 physical examination 
report and accompanying "report of medical history" (noting 
a history of aneurysm repair in January 1994, migraine 
headaches, left temporal bone deformity, and acute loss of 
memory secondary to brain aneurysm surgery "most has 
returned").  Service medical reports, dated in March 1997, 
show that she was noted to have a left temporal bony 
deformity status post aneurysm repair, and that she was 
considering plastic surgery.  

As for the post-service medical evidence, reports from the 
Naval Hospital in Jacksonville, Florida, dated between 1998 
and 2000, show that the veteran primarily received treatment 
for high blood pressure, with several treatments for 
headaches.  A report, dated in August 1999, shows that the 
veteran reported that she became dizzy when she did not take 
her blood pressure medication.  See also July 1998 report.  
Reports, dated in October 2000, contain notations of 
complaints of dizziness secondary to blood pressure 
medications, and blanking out (i.e., described as becoming 
unaware of surroundings while staring at something for about 
30 seconds).  The assessment was rule our near 
syncope/seizures.  A December 2000 report notes complaints of 
numbness from the knees down after she got up in the morning 
and sometimes when walking.  The assessment was pain and 
numbness bilateral lower legs and knees.  

A VA neurological examination report, dated in August 2000, 
shows that the veteran complained of knee pain, loss of 
balance and giving way in the knees.  The diagnosis was pain 
in both knees, with no objective findings on examination.  

A report from Bruce A. Hartwig, M.D., dated in August 2000, 
shows that the veteran complained of headaches and "short-
term memory difficulties."  Dr. Hartwig noted that the 
veteran reported that she had "some difficulties with short-
term memory but states that this has been unchanged since the 
time of her surgery."  She presently was attending a 
community college taking classes in business management and 
was making A's and B's, although she reported that she was 
given extra time to do her work and take tests.  She denied 
weakness or numbness or problems with coordination but 
occasionally complained of fatigue.  On examination, her 
mental status was essentially normal.  Strength in the upper 
and lower extremities was full with symmetric reflexes 
throughout.  Coordination and gait were normal.  The 
impression discussed muscle contraction headaches, and noted 
that her short-term memory difficulties were unchanged since 
her surgery.  

A VA mental disorders examination report, dated in August 
2000, shows that the veteran complained of depression due to 
memory difficulties since her surgery.  She reported that she 
was attending a community college and doing "quite well" 
although she was given slightly extra time to take tests, and 
she was allowed to tape her classes.  On examination, no 
psychomotor agitation or retardation was noted.  Thought 
process was linear.  The score on her cognitive exam was 
28/30 with a 1/3 recall in five minutes, but she was 
otherwise intact cognitively.  The Axis I diagnosis was 
depression, not otherwise specified.  

A VA hypertension examination report, dated in August 2000, 
shows that the diagnoses were essential hypertension, chronic 
vascular headaches, and left temporal bone deformity 
associated with a left pterional craniotomy for aneurismal 
removal.  

The Board has reviewed the entire record and finds that the 
criteria for a rating in excess of 10 percent have not been 
met.  In this regard, residuals not capable of objective 
verification must be approached on the basis of the diagnosis 
recorded.  See DC 8009, Note.  Here, as previously noted, in 
addition to "left pterional craniotomy aneurysm repair with 
short term memory loss and left temporal bony deformity," 
service connection is in effect for "scar, near left eye," 
headaches, anxiety/depression, hypertension, a bilateral knee 
disorder, and a neurogenic bladder.  The veteran has reported 
some short term memory loss "unchanged since the time of her 
surgery," and that she is attending a community college 
taking classes in business management and was making A's and 
B's, although she reported that she was given extra time to 
do her work and take tests.  The score on her cognitive exam 
was 28/30 with a 1/3 recall in five minutes, but she was 
otherwise intact cognitively.  The veteran is currently 
receiving a 10 percent rating for her residuals under DC 
8009, and there is no competent evidence showing that the 
veteran has a diagnosed condition that is secondary to her 
1994 craniotomy for which service connection is not already 
in effect.  Id.; see also 38 C.F.R. § 4.14 (2003).  The Board 
therefore finds that the medical evidence does not warrant 
the conclusion that the veteran's symptoms warrant a rating 
in excess of 10 percent.  In reaching this decision, the 
Board has considered the veteran's representative's argument 
that a separate rating is warranted for "craniotomy with 
bony deformity."  See appellant's brief, dated in April 
2004.  No specific diagnostic code was cited, nor were any 
symptoms identified that are allegedly caused by this 
condition and which are uncompensated.  As it appears that 
the veteran is currently being compensated for all of the 
residuals of her inservice surgery and the Board finds no 
basis to conclude that a separate rating for the claimed 
condition is in order.  See 38 C.F.R. § 4.14.  Accordingly, 
the Board finds that the criteria for a rating in excess of 
10 percent for left pterional craniotomy aneurysm repair with 
short term memory loss and left temporal bony deformity under 
Diagnostic Codes 8009 have not been met.  

B.  Bilateral Chondromalacia

In July 1997, the RO granted service connection for 
"bilateral chondromalacia of the knees."  This disability 
is not listed in the Schedule.  However, the condition is 
analogous to osteomalacia or synovitis since the functions 
affected in the knee and the anatomical localization in the 
knee joint are similar.  The RO therefore evaluated the 
veteran's knee disabilities under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5014, by analogy.  See 38 C.F.R. § 4.20 
(2003); see also Lendenmann v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The 
RO assigned a noncompensable (0 percent) evaluation for this 
disability, with an effective date for service connection of 
July 1, 1997.  

The veteran has appealed the issue of entitlement to a higher 
evaluation.  Accordingly, the issue is whether a compensable 
rating for  bilateral chondromalacia is warranted for any 
period from July 1, 1997 to the present.  In this regard, the 
Board notes that although the RO listed this disability as 
"bilateral chondromalacia of the knees" (i.e., listed as 
one disability), the Board must evaluate each knee 
separately.  

Diseases rated under Diagnostic Codes (DCs) 5013 through 5024 
are rated on the basis of limitation of motion of the body 
part affected as degenerative arthritis.  38 C.F.R. § 4.71a, 
DCs 5013-5024. 

Under DC 5003 (arthritis, degenerative-hypertrophic or 
osteoarthritis), ratings thereunder are done on the basis of 
limitation of motion under the appropriate DC for the 
specific joint or joints involved.  The diagnostic codes 
pertaining to the knees are contained in 38 C.F.R. § 4.71a, 
DCs 5256 through 5262.  

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent evaluation is 
warranted where there is a limitation of knee flexion to 45 
degrees.  

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent evaluation is 
warranted where there is a limitation of knee extension to 10 
degrees.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2003).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2003).

The only relevant post-service medical evidence contained in 
the claims files is a VA neurological examination report, 
dated in August 2000.  This report shows that the veteran 
complained of aching of both knees during a pregnancy during 
service in which she gained 60 pounds.  She denied a history 
of knee surgery.  She also reported knee pain during rainy 
weather, and when she attempts to arise after having been 
seated a prolonged period of time.  She stated that 
occasionally when she arose from a chair, the knees "lose 
their balance" and give way.  She denied swelling, locking, 
or crepitation.  On examination, she walked with a normal 
gait without limping or listing to either side.  She could 
squat fully, but she was noted to have some crepitation in 
one of her knees on doing so.  The knees had a normal 
contour, and there was no evidence of any swelling, 
enlargement or localized tenderness.  The knees had a "full 
range of motion."  There was +1 crepitation in the right 
knee on movement.  The collateral and cruciate ligaments were 
intact.  Reflex sensation and circulation were intact 
throughout both lower extremities.  The diagnosis was "pain 
in both knees," with "no objective findings on physical 
examination."  

The Board finds that the criteria for a compensable rating 
under either DC 5260 or 5261 have not been met.  The August 
2000 VA neurological examination report shows that the 
veteran had a full range of motion in both knees.  
Accordingly, the Board finds that the criteria for a 
compensable rating under either DC 5260 or DC 5261 have not 
been met.  

The Board notes that the veteran has complained that she has 
pain and weakness in her knees.  VA is required to take pain 
symptoms into account, to the extent these  symptoms are 
supported by adequate pathology, particularly in ratings 
involving limitation of range of motion.  38 C.F.R. §§ 4.40 
and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  In this 
case, there is no record of treatment for knee symptoms dated 
after separation from service.  The 2000 VA examination 
report and that the veteran had a full range of motion in 
both knees.  Her gait was normal and she could squat fully.  
Reflex sensation and circulation were intact throughout both 
lower extremities.  There were no findings of such symptoms 
as neurological impairment, effusion, incoordination, or any 
other finding to show functional loss due to pain.  The 
examiner stated that, "There was no evidence of weakened 
movement, pain, fatigue or loss of coordination causing any 
restriction of motion in either knee."  In summary, the 
veteran was shown to have a full range of motion in her 
knees, and there is insufficient evidence of functional loss 
due to knee pathology to support a conclusion that the loss 
of motion in the knees more nearly approximates the criteria 
for a 10 percent rating under either DC 5260 or DC 5261, even 
with consideration of 38 C.F.R. §§ 4.40 and 4.45.  

As for the possibility of a higher rating under another 
diagnostic code, see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating 
is warranted for slight recurrent subluxation or lateral 
instability.  However, there is no medical evidence to show 
that either knee has instability.  In this regard, the August 
2000 VA examination report shows that there were no findings 
of instability, and that the collateral and cruciate 
ligaments were intact.  Therefore, the Board finds that the 
criteria for a compensable rating under DC 5257 have not been 
met.  In making this determination, the Board finds that 
since DC 5257 is not predicated on loss of range of motion, 
38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. 
Brown, 8 Vet. App. 202, 204-206 (1995); do not apply.  
Johnson v.  Brown, 9 Vet. App. 7, 9 (1996).


III.  Conclusion 

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
these issues.  38 U.S.C.A. § 5107(b).  


IV.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's August 1997 rating decision that the 
evidence did not show that the criteria for service 
connection for the claimed conditions had been met, and that 
the criteria for higher evaluations for the claimed 
conditions had been met.  Those are the key issues in this 
case, and the rating decision, as well as the statement of 
the case (SOC), and the supplemental statement of the case 
(SSOC), dated in September 2003, informed the appellant of 
the relevant criteria.  The SSOC contained the full text of 
38 C.F.R. § 3.159.  In addition, the RO sent the veteran 
"duty to assist" letters, dated in December 2000 and 
December 2001.  These letters identified the information and 
evidence the RO would obtain and the information and evidence 
the veteran was responsible to provide.  The Board concludes 
that the discussions in the December 2000 and December 2001 
letters and the SSOC adequately informed the veteran of the 
information and evidence needed to substantiate her claims, 
thereby meeting the notification requirements of the VCAA.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the content of the December 2000 and December 
2001 notices, the Board notes that in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, in the December 2000 letter, the veteran was 
notified that VA would obtain all service and VA medical 
records.  She was requested to complete a VA Form 21-4142 for 
all private health care providers whose records she desired 
VA to obtain on her behalf.  She was given one year to 
provide this information.  However, there is no record of a 
response.  In the December 2001 letter to the veteran from 
the RO, the RO informed the appellant that VA would make 
reasonable efforts to obtain relevant records, including 
medical records, employment records, or records from other 
Federal agencies.  She was told that, "The law states that 
we must make reasonable efforts to help you to get evidence 
necessary to support your claim."  She was notified that it 
was still her responsibility to make sure that these records 
were received by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2003).  She was further notified 
that she could assist the RO by completing a VA Form 21-4142, 
or by submitting any relevant evidence.  (emphasis added).  
There is no record of a reply that is responsive to the RO's 
request.  In a submission, received in October 2003, the 
veteran waived the 60-day time period allowed for her to 
submit evidence after the issuance of the September 2002 
SSOC, and indicated that she wanted her claim to be forwarded 
to the Board immediately.  

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" as set 
forth in Pelegrini, have been satisfied.  In this regard, and 
in any event, a recent opinion by the General Counsel's 
Office, it was determined that the Pelegrini Court's 
discussion of the "fourth element" was obiter dictum and 
was not binding on VA.  VAGCOPPREC 1-2004 (February 24, 
2004).  

The Board further acknowledges that the December 2000 and 
December 2001 letters were sent to the veteran after the RO's 
August 1997 decision that is the basis for this appeal.  As 
noted in Pelegrini, the plain language of 38 U.S.C.A. 
§ 5103(a) requires that this notice be provided relatively 
soon after VA receives a complete or substantially complete 
application for benefits; thus, the Court held that under 
section 5103(a), a service-connection claimant must be given 
notice before an initial unfavorable RO decision on the 
claim.  In this case, however, the unfavorable RO decision 
that is the basis of this appeal was already decided by the 
time the VCAA was enacted.  However, in reviewing AOJ 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C. § 7104(a), all questions in a matter which under 
38 U.S.C. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
421.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  All 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in December 2000 
and December 2001 were not given prior to the first AOJ 
adjudication of the claim, the notices were provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notices 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notices were provided, a 
Supplemental Statement of the Case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notice. 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The RO 
satisfied its duty to assist the veteran by obtaining her 
available service and VA medical records as well as 
scheduling several VA examinations.  Although it does not 
appear that etiological opinions have been obtained (except 
for anemia), the Board finds that the evidence, discussed 
supra, warrants the conclusion that a remand for etiological 
opinions is not necessary to decide the claim.  See 
38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2003); see also Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  Specifically, none of the claimed 
conditions were noted on the veteran's separation examination 
report (other than "by history"), the first competent 
evidence of any of the claimed conditions is dated at least 
two years after separation from service, there is no 
competent evidence showing that any of the claimed conditions 
were caused or aggravated by her service, and there is no 
competent evidence showing that the veteran currently has 
cervical muscle strain, sinusitis, bronchitis or a left 
ovarian cyst.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for cervical muscle strain is denied.  

Service connection for sinusitis is denied.  

Service connection for bronchitis is denied.  

Service connection for cervicitis is denied.  

Service connection for left ovarian cyst is denied.  

Service connection for anemia is denied.  

A rating in excess of 10 percent for left pterional 
craniotomy aneurysm repair with short term memory loss and 
left temporal bony deformity is denied.  

A compensable rating for chondromalacia, left knee, is 
denied.  

A compensable rating for chondromalacia, right knee, is 
denied.  


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



